Per Curiam. Appellant, Charles Allen McGhee, through his counsel, William M. Howard, Jr., moves to file a belated brief. Counsel Howard states by motion that he requested additional time to file the brief not realizing he had previously been granted a final extension resulting in a due date of September 1, 1995. The record in the Supreme Court Clerk’s office shows that the brief was indeed due on September 1, 1995, as the result of a final extension.  The motion for belated brief is granted. A copy of this opinion will be sent to the Committee on Professional Conduct.